Title: Edmund Bacon to Thomas Jefferson, 2 June 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Deare Sir.
             June 2. 1819.
          
          I trouble you with a few lines merly to acquaint you with my desire more fully respecting my mooving as the time or day that I consider best to set out upon my Journey being now but ninty days in the first place the day on which I my present yeare of ingagement with you ends is not untill the 22nd day of sepr which is exactly that 22 days latter than I would wish it to be before I set off the distance being very graite and the disagreableness of travelling with a family in cold weather is so graite that I consider it of graite importance to set out as early as I can I tharefore wish to set out on the first day of sepr but as my yeare does not end untill 22 days later I have to ask your leave to do so. I hope tharefore it will be of no very graite inconvenience to you to suffr me to set off on the first day of that month and have further to ask you if you please to arrainge our accounts for settlement on or before the last day of August. my Obgect is to try to secure me a home of good land and to do it I am Obliged to moove to whare I can be able to purchase land of a good quality I consider it of importance to have from you an answer from you as soon as possible as it is now time for me to commence fully the the preperation for the Journey
          
            I am Yours sincerly
             E: Bacon
          
        